 In the MatterofSUPERIOR SLEEPRITECORPORATIONandLOCAL 707,U. F. W. A. (C. I. 0.)Case No. R-5516.-Decided July 9,1943Mr. William W. Ward, Jr.,for the Board.Mr. LouisL. Kahn,of Chicago,Ill., for the Company.Mr. David B. Rothstein,of Chicago,Ill., for the C. 1. 0.Mr. Robert A. Roulston,of Chicago,Ill., for the A. F. of L.Miss MurielJ. Levor,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 707, United Furniture Workers ofAmerica (C. I. 0.), herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Superior Sleeprite Corporation, Rockford, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Charles E. Persons,Trial Examiner.Said hearing was held at Rockford, Illinois, on June9, 1943.The Company, the C. I. 0., and Upholsterers' InternationalUnion of North America, A. F. of L., herein called the A. F. of L.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSuperior Sleeprite Corporation, an Illinois corporation with itsprincipal office at Chicago, Illinois, is engaged in the manufactureand sale of metal beds, metal bedroom furniture, metal dinette tables51 N. L.R B., No. 42.185 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDand chairs, mattresses, sofa beds, and upholstered chairs.The Com-pany operates plants at Chicago, Illinois, and Rockford, Illinois.The latter plant alone is involved in this proceeding.The principalraw materials used by the Company are steel, lumber, cotton goods,linters, ticking, paints, leatherette, chrome, corrugated papers, andtwine.During the year 1942 the Company purchased raw materialsvalued at more than $500,000, approximately 85 percent of which wasshipped from points outside the State of Illinois.During the sameyear sales of the Company's finished products exceeded $1,000,000,of which approximately 75 percent was shipped to points outside theState of Illinois.The Company concedes for the purpose of this proceeding that itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDLocal 707, United Furniture Workers of America, is a labor or-ganization affiliated with the Congress of Industrial Organizationsadmitting to membership employees of the Company.Upholsterers' International Union of North America is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 16, 1943, the C. I. O. informed the Company thatit represented a majority of the Company's employees and requestedrecognition as their exclusive bargaining representative.Repeatedconferences were held, but the Company did not recognize the C. I. O.and it refused to become a party to a consent election agreement.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are agreed that a bargaining unit composed of all pro-duction and maintenance employees employed at the Company's Rock-1 The Regional Director reported that the C. I. O. submitted 145 designations, of which99 bearing apparently genuine original signatures correspond withnames on theCompany'spay rollof May 8, 1943, containing 175 names.The Regional Director also reported that the A. F. of L. submitted 15 designations, ofwhich 14 bearing apparently genuine original signatures correspond with names on theaforesaidpay roll. SUPERIORSLEEPRITECORPORATION187ford plant, including the non-militarized watchmen and the Com-pany's inspectors 2 but excluding office employees, is appropriate.Thesole controversy concerns the exclusion of supervisory employees andthe truck driver.The Company contends that the foremen andassistant foremen, and the truck driver should be included.Bothlabor organizations desire their exclusions.The truck driver was omitted from the coverage of the contractwhich the C. I. O. had with the former owner of the Rockford plant 3We shall exclude him.The Company's foremen clearly have supervisory status and willbe excluded.The evidence concerning the extent of authority ac-corded the assistant foremen is not as clear.However, their payrateis higher than that of the regular employees.When foremenare absent the assistant foremen take their place.The supervisoryauthority of the assistant foremen appears sufficiently substantial towarrant excluding them from the unit.Accordingly, we find that all production and maintenance employeesof the Company employed at its Rockford, Illinois, plant, includingwatchmen and inspectors, but excluding office employees, foremen,assistantforemen, and any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purpose of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Superior SleepriteCorporation, Rockford, Illinois, an election by secret ballot shall be2The inspectors perform some manual labor in the course of their work.$ Skandia Furniture Co. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted as early as possible, but not later than thirty (30) days'from the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the'date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause,to determine whether they desire to be represented by Local 707,United Furniture Workers of America, affiliated with the Congress ofIndustrial Organizations, or by Upholsterers' International Union ofNorth America, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.